     Case: 1:20-cv-06512 Document #: 22 Filed: 02/24/21 Page 1 of 3 PageID #:204



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
 MONDELĒZ GLOBAL LLC,

                                    Plaintiff,             Case No. 20-CV-06512

             vs.                                           Judge Franklin U. Valderrama
  ASSOCIATED MILK PRODUCERS INC.                           Mag. Judge Heather K. McShain
                                    Defendant.


                                      JOINT STATUS REPORT

        Plaintiff Mondelēz Global LLC (“MDLZ”) and Defendant Associated Milk Producers Inc.

(“AMPI”), by and through their respective counsel, provide the following Joint Status Report in

response to the Court’s February 18, 2021 Order (ECF No. 21):

        1.         On January 19, 2021, the parties filed their Joint Initial Status Report (ECF No. 15)

containing a discovery plan and proposed scheduling order to be entered pursuant to Fed. R. Civ.

P. 16(b).

        2.         In response to the Court’s February 18, 2021 Order, the parties have conferred

regarding whether any modifications are needed to the proposed schedule filed on January 19,

2021, and agree that the only modification required is to change the deadline for Rule 26(a)(1)

Initial Disclosures to Friday, February 26, 2021. Accordingly, the new schedule proposed by the

parties is as follows:


            Event                                             Deadline
            Rule 26(a)(1) Initial Disclosures                 February 26, 2021
            Deadline to serve initial discovery requests      March 4, 2021
            Amendment to the pleadings or to add parties      July 16, 2021
            Service of process on any “John Does”             N/A



                                                     1
    Case: 1:20-cv-06512 Document #: 22 Filed: 02/24/21 Page 2 of 3 PageID #:205




         Event                                          Deadline
        Completion of Fact Discovery                    November 15, 2021
        Disclosure of Plaintiff’s Expert Report(s)      December 15, 2021
        Disclosure of Defendant’s Expert Report(s)      February 15, 2022
        Disclosure of Plaintiff’s Rebuttal Expert       April 15, 2022
        Report(s)
        Completion of Expert Discovery (including       June 14, 2022
        completion of depositions of Plaintiff’s and
        Defendant’s Expert(s))
        Dispositive Motions                             July 14, 2022

       3.      The parties will email a revised Proposed Agreed Scheduling Order consistent with

this schedule to the Court at Proposed_Order_McShain@ilnd.uscourts.gov.

Dated: February 24, 2021                    Respectfully submitted,

 MONDELĒZ GLOBAL LLC                          ASSOCIATED MILK PRODUCERS INC.

 By: /s/ Dean N. Panos                        By: /s/ Joseph R. Marconi
        One of its attorneys                         One of its attorneys

 Dean N. Panos                                Joseph R. Marconi
 Christopher P. Tompkins                      Brian C. Langs
 Joshua M. Levin                              LeighAnn M. Thomas
 Jenner & Block, LLP                          Johnson & Bell Ltd.
 353 N. Clark Street                          33 W. Monroe St., Suite 2700
 Chicago, IL 60654                            Chicago, IL 60603
 Tel: (312) 222-9350                          Tel: (312) 372-0770
 dpanos@jenner.com                            marconij@jbltd.com
 ctompkins@jenner.com                         langsb@jbltd.com
 jlevin@jenner.com                            thomasl@jbltd.com

 Counsel for Plaintiff                        Counsel for Defendant




                                                2
    Case: 1:20-cv-06512 Document #: 22 Filed: 02/24/21 Page 3 of 3 PageID #:206




                                   CERTIFICATE OF SERVICE

    I, Dean N. Panos, certify that on February 24, 2021, I caused the foregoing Joint Status Report

to be electronically filed with the Clerk of the Court using the CM/ECF system, which will then

send a Notice of Electronic Filing to all counsel of record.

                                                      /s/ Dean N. Panos
